          Case 1:16-cv-08776-SLC Document 99 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CELVIN LISANDRO PEREZ RAMOS, et al.,

                               Plaintiffs,

       -v-                                                   CIVIL ACTION NO.: 16 Civ. 8776 (SLC)

                                                              ORDER TO SUBMIT SETTLEMENT
BDJVEGAN1, INC., et al.,                                              MATERIALS

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On September 30, 2020, the parties consented to the jurisdiction of a United States

Magistrate Judge for all purposes. (ECF No. 74). On June 14, 2021, the parties advised the Court

that they have reached a settlement in principle. (ECF No. 98).

       This case contains one or more claims arising under the Fair Labor Standards Act. In light

of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint Letter-Motion that addresses whether the settlement is fair and

reasonable.

       The parties must file their Letter-Motion by July 14, 2021, and should address the claims

and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs’ claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).
           Case 1:16-cv-08776-SLC Document 99 Filed 06/14/21 Page 2 of 2




         The joint Letter-Motion should also explain the attorneys’ fee arrangement, attach a copy

of any retainer agreement, and provide information as to actual attorneys’ fees incurred

(including billing records and cost documentation). Finally, a copy of the settlement agreement

itself must accompany the joint Letter-Motion.

         The bench trial currently scheduled to begin on Wednesday, July 21, 2021 and the related

deadline for submission of all pre-trial materials are ADJOURNED sine die.

Dated:          New York, New York
                June 14, 2021
                                                     SO ORDERED.


                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
